UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-131948 DATA CALL TECHNOLOGIES, INC. (Name of small business issuer in its charter) Nevada 30-0062823 (State of organization) (I.R.S. Employer Identification No.) 600 Kenrick, Suite B-12, Houston, Texas 77060 (Address of principal executive offices) (832) 230-2376 (Registrant's telephone number) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] As of November 13, 2007, 73,512,000 shares of Common Stock of the issuer were outstanding ("Common Stock"). Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X]. Transitional Small Business Disclosure Format (Check One): Yes [ ] No [X]. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DATA CALL TECHNOLOGIES, INC. (A Development Stage Company) Condensed Balance Sheets September 30, 2007 and December 31, 2006 (Unaudited) Assets 2007 2006 (Audited) Current assets: Cash $ 40,619 $ 281,699 Accounts receivable, net 16,770 10,024 Total current assets 57,389 291,723 Property and equipment 118,304 118,304 Less accumulated depreciation 56,622 36,888 Net property and equipment 61,682 81,416 Other assets 5,255 5,255 Total assets $ 124,326 $ 378,394 Liabilities and Stockholders' Equity Current liabilities: Accounts payable 74,006 87,521 Short-term note payable to shareholder - 50,000 Total current liabilities 74,006 137,521 Redeemable common stock 204,400 204,400 Total liabilities 278,406 341,921 Stockholders' equity (deficit): Preferred stock, $.001 par value. Authorized 10,000,000 shares: None issued. - - Common stock, $.0001 par value.Authorized 200,000,000 shares: 68,668,100 shares issued and outstanding at September 30, 2007, 58,368,100 shares issued and outstanding at December 31, 2006 68,668 58,368 Additional paid-in capital 7,335,800 6,088,164 Deficit accumulated during the development stage (7,275,770 ) (6,069,782 ) 128,698 76,750 Deferred stock compensation (282,778 ) (40,277 ) Total stockholders' equity (deficit) (154,080 ) 36,473 Total liabilities and stockholders' equity $ 124,326 $ 378,394 See accompanying notes to financial statements. -2- DATA CALL TECHNOLOGIES, INC. (A Development Stage Company) Condensed Statements of Operations Three and nine months ended September 30, 2007 and 2006 (Unaudited) Three months ended September 30, Nine months ended September 30, September 30, 2007 2006 2007 2006 2007 Revenues Sales $ 26,733 $ 38,647 $ 82,146 $ 55,112 $ 157,343 Cost of sales 15,720 25,471 35,927 25,471 93,543 Gross margin 11,013 13,176 46,219 29,641 63,800 Operating expenses: Employee compensation 131,903 202,777 723,477 836,533 4,153,492 Contractual services 135,000 - 160,000 25,120 979,574 Legal and accounting 34,441 38,304 154,114 123,602 779,070 Product development costs 6,966 18,283 22,022 76,247 406,944 Travel 20,955 38,048 97,598 127,070 381,091 Office and equipment rental 8,783 11,554 25,534 28,506 134,421 Office supplies and expenses 919 4,979 13,744 13,813 181,002 Telephone 5,084 7,462 18,915 19,594 102,564 Advertising 10,919 5,141 12,919 12,602 66,573 Other 1,284 8,948 4,150 11,958 98,217 Depreciation expense 6,578 6,608 19,734 18,051 56,622 Total operating expenses 362,832 342,104 1,252,207 1,293,096 7,339,570 Net loss before income taxes (351,819 ) (328,928 ) (1,205,988 ) (1,263,455 ) (7,275,770 ) Provision for income taxes - Net loss $ (351,819 ) $ (328,928 ) $ (1,205,988 ) $ (1,263,455 ) $ (7,275,770 ) Net loss applicable to common shareholders: Basic and diluted $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.02 ) Weighted average shares Basic and diluted 67,438,100 54,970,100 63,837,100 53,351,200 See accompanying notes to financial statements. -3- DATA CALL TECHNOLOGIES, INC. (A Development Stage Company) Condensed Statements of Cash Flows Nine months ended September 30, 2007 and 2006 (Unaudited) Cumulative totals from inception to September 30, 2007 2006 2007 Cash flows from operating activities: Net loss $ (1,205,988 ) $ (1,263,455 ) $ (7,275,770 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 19,734 18,051 56,622 Common stock issued for services 260,000 261,000 3,183,082 Stock options and warrants issued for services 142,936 3,015 142,936 Amortization of deferred stock compensation 67,499 5,556 77,222 (Increase) decrease in operating assets: Accounts receivable (6,746 ) (13,112 ) (16,770 ) Other assets - - (5,255 ) Increase (decrease) in operating liabilities: Accounts payable (13,515 ) (2,140 ) 74,006 Accrued expenses - (20,000 ) - Net cash used in operating activities (736,080 ) (1,011,085 ) (3,763,927 ) Cash flows from investing activities: Purchase of property and equipment - (11,886 ) (118,304 ) Net cash used in investing activities - (11,886 ) (118,304 ) Cash flows from financing activities: Proceeds from issuance of common shares under private placement 495,000 395,000 3,668,450 Proceeds from issuance of redeemable common shares under private placement - - 204,400 Proceeds from short-term borrowings from shareholders - - 50,000 Net cash provided by financing activities 495,000 395,000 3,922,850 Net increase (decrease) in cash (241,080 ) (627,971 ) 40,619 Cash at beginning of year 281,699 671,228 - Cash at end of period $ 40,619 $ 43,257 $ 40,619 Supplemental schedule of cash flow information: Non-cash transactions: Issuance of common stock for conversion of short-term borrowing from shareholder $ 50,000 $ - $ 50,000 See accompanying notes to financial statements. -4- DATA CALL TECHNOLOGIES, INC. Notes to Financial statements (1)General Data Call Technologies, Inc. (the "Company") was incorporated under the laws of the State of Nevada in 2002.The Company's mission is to integrate cutting-edge information delivery solutions that are currently deployed by the media, and put them within the control of retail and commercial enterprises.The Company's software and services put its clients in control of real-time advertising, news, and other content, including emergency alerts, within one building or 10,000, local or thousands of miles away.The Company is a development stage company. The accompanying unaudited financial statements have been prepared in accordance with U. S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-QSB.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.Operating results for the nine months period ended September 30, 2007 are not indicative of the results that may be expected for the year ending December 31, 2007. As contemplated by the Securities and Exchange Commission (SEC) under Rules of Regulation S-B, the accompanying financial statements and related footnotes have been condensed and do not contain certain information that will be included in the Company's annual financial statements and footnotes thereto.For further information, refer to the Company's audited consolidated financial statements and related footnotes thereto included in the Company's annual report on Form 10-KSB for the year ended December 31, 2006. (2)Use of Estimates The preparation of financial statements in conformity with U. S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could vary from those estimates. (3) Recent Accounting Pronouncements In June 2006, the FASB issued FIN No. 48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109, which clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes.The interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN No. 48 requires recognition of tax benefits that satisfy a greater than 50% probability threshold.FIN No. 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.FIN No. 48 is effective for us beginning January 1, 2007.We are assessing the potential impact that the adoption of FIN No. 48 will have on our financial statements. -5- In May 2005, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standard (“SFAS”) No. 154, Accounting Changes and Error Corrections.SFAS No. 154 replaces Accounting Principles Board Opinion No. 20, Accounting Changes, and SFAS No. 3, Reporting Accounting Changes in Internal Financial Statements, and changes the requirements for the accounting for and reporting of a change in accounting principle.SFAS No. 154 requires retrospective application of changes in accounting principle to prior periods’ financial statements, unless it is impracticable to determine either the period-specific effects or the cumulative effect of the change. SFAS No. 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005.The Company adopted SFAS No. 154 on January 1, 2006.Any impact on the Company’s consolidated results of operations and earnings per share will be dependent on the amount of any accounting changes or corrections of errors whenever recognized. In 2006, the Financial Accounting Standards Board issued the following: - SFAS No. 155: Accounting for Certain Hybrid Financial Instruments - SFAS No. 156: Accounting for Servicing of Financial Assets - SFAS No. 157: Fair Value Measurements - SFAS No. 158: Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - SFAS No. 159: The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No. 115 - FIN No. 48: Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109 Management has reviewed these new standards and believes that they have no impact on the financial statements of the Company at this time; however, they may apply in the future. (4)Capital Stock, Options and Warrants The Company is authorized to issue up to 10,000,000 shares of Preferred Stock, $.001 par value per share, of which none are presently outstanding.The Preferred Stock may be issued in one or more series, the terms of which may be determined at the time of issuance by the Board of Directors, without further action by stockholders, and may include voting rights (including the right to vote as a series on particular matters), preferences as to dividends and liquidation, conversion, redemption rights and sinking fund provisions. The Company is authorized to issue up to 200,000,000 shares of Common Stock, of which 68,668,100 shares were issued and outstanding at September 30, 2007, and 17,600,000 shares were reserved for issuance pursuant to the exercise of outstanding stock options and warrants as of September 30, 2007. -6- In addition to the amount of common shares issued and outstanding as noted above, 2,044,000 shares were issued and are in the hands of shareholders at September 30, 2007; however, these shares are not included in the Company’s permanent equity at September 30, 2007.These shares are considered “Redeemable Common Stock” and are included in the financial statements as a long-term liability. During January 2007, the Company issued options to the Company’s Chief Executive Officer, Chief Financial Officer and the Chief Operating Officer to purchase 2,000,000, 500,000 and 1,250,000 shares, respectively, of the Company’s common stock at a price of $.10 per share.The options expire three years from the date of the grant (January 17, 2007).The options were valued at $43,875 and were granted for services previously performed; therefore, the total amount was expensed and is included in stock-based compensation for the nine month period ended September 30, 2007.During June 2007, the Company issued 2,000,000 warrants to the Company Vice President of Operations to purchase the Company's common stock at a price of $.10 per share.The warrants will vest over a three-year period and will expire three years from the vesting date of the warrants.The warrants were valued at $104,800, and will be amortized over a 36-month period.$11,653 was amortized to expense during the nine months ended September 30, 2007. During the nine-month period ended September 30, 2007, the Company issued options to three employees to purchase 2,650,000 shares of the Company’s common stock at a price of $.10 per share.The options expire three years from the date of the grant (January 17 through February 7, 2007).The options were valued at $31,605 and were granted for services previously performed; therefore, the total amount was expensed and is included in stock-based compensation for the three-month period ended March 31, 2007. The following table summarizes information about options and warrants outstanding at September 30, 2007 and 2006: Shares Weighted Average Exercise Price September 30, 2007 Shares Weighted Average Exercise Price September 30, 2006 Outstanding at beginning of year 3,500,000 $ .10 3,000,000 $ .10 Granted 14,100,000 .10 500,000 .10 Exercised - Canceled - Outstanding at end of year 17,600,000 .10 3,500,000 $ .10 Weighted average fair value of options and warrants granted during the period $ .10 $ .10 None $ .10 Exercisable at end of quarter 17,600,000 $ .10 3,000,000 $ .10 Stock-based compensation is composed of the following for the nine-months ended September 30, 2007 and 2006: 2007 2006 Stock-based compensation at fair value $ 260,000 $ 261,000 Amortization of deferred stock compensation 67,499 5,556 Option and warrants 142,936 3,015 Total stock-based compensation expense $ 470,435 $ 269,571 -7- ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION CERTAIN STATEMENTS IN THIS QUARTERLY REPORT ON FORM 10-QSB (THIS "FORM 10-QSB"), CONSTITUTE "FORWARD LOOKING STATEMENTS" WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1934, AS AMENDED, AND THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 (COLLECTIVELY, THE "REFORM ACT"). CERTAIN, BUT NOT NECESSARILY ALL, OF SUCH FORWARD-LOOKING STATEMENTS CAN BE IDENTIFIED BY THE USE OF FORWARD-LOOKING TERMINOLOGY SUCH AS "BELIEVES", "EXPECTS", "MAY", "SHOULD", OR "ANTICIPATES", OR THE NEGATIVE THEREOF OR OTHER VARIATIONS THEREON OR COMPARABLE TERMINOLOGY, OR BY DISCUSSIONS OF STRATEGY THAT INVOLVE RISKS AND UNCERTAINTIES. SUCH FORWARD-LOOKING STATEMENTS INVOLVE KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS WHICH MAY CAUSE THE ACTUAL RESULTS, PERFORMANCE OR ACHIEVEMENTS OF DATA CALL TECHNOLOGIES, INC. ("DATA CALL", THE "COMPANY", "WE", "US" OR "OUR") TO BE MATERIALLY DIFFERENT FROM ANY FUTURE RESULTS, PERFORMANCE OR ACHIEVEMENTS EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS. REFERENCES IN THIS FORM 10-QSB, UNLESS ANOTHER DATE IS STATED, ARE TO SEPTEMBER 30, 2007. BUSINESS HISTORY: Data Call Technologies, Inc. ("Data Call," "we," and "us") was incorporated on April 4, 2002, as Data Call Wireless. We subsequently filed Articles of Amendment with the Nevada Secretary of State and changed our name to Data Call Technologies on June 19, 2003. On March 1, 2006, we filed Amended and Restated Articles of Incorporation with the Secretary of State of Nevada to change our name to Data Call Technologies, Inc., and to increase the authorized shares of common stock to 200,000,000 shares and to authorize 10,000,000 shares of preferred stock. Business Operations We currently offer our Direct Lynk Messenger service to customers through the Internet. The Direct Lynk Messenger Service is a Digital Signage product and real-time information service which provides "a la carte" client selection (via our internet web portal) of a wide range of up-to-date information, as well as custom messaging services for display. The Direct Lynk Messenger service is able to work concurrently with customers' existing digital signage systems. Digital Signage is a relatively new and exciting method advertisers can use to promote, inform, educate, and entertain clients and customers about their businesses and products. Through Digital Signage, companies and businesses can use a single television or a series of flat screen televisions to market their services and products on site to their clients and customers in real time. Additionally, because Digital Signage advertising takes place in real time, businesses can change their marketing efforts at a moments notice. We believe this real time advertising better allows companies to tailor their advertising to individual customers, and thereby advertise and sell inventory which appeals to those individual customers, thereby increasing sales and revenues. Benefits to Digital Signage compared to regular print or video advertising include, being able to immediately change a digitally displayed image or advertisement depending on the business’s current clients and customers, and not getting locked into print advertising days or months in advance, which may become stale or obsolete prior to the advertising date of such print advertising. Data Call specializes in allowing its clients to create their own Digital Signage advertising on the fly, through a portal on its website, www.datacalltech.com. Our clients are able to pick and choose which of our text feeds (described below) they choose from our web application, via the Internet,delivered to digital display devices (plasma, LCD, Jumbotron, etc.) at their establishments. The only requirements our clients must have are 1) a supported third party digital signage solution, or similar device, which receives the data from our servers via the Internet, and displays the content on digital displays and 2) an Internet connection. -8- The Direct Lynk System is supported by various third party systems, varying in cost from $350 to $5,000, such as those marketed by 3M Digital Signage, Adaptive LED BroadSign, ChyTV, Helius, Key West Technologies, Planar, Scala, and Vertigo X Media . The Direct Lynk System not only allows customers to select from the pre-determined data and information services described below, but also allows customers to add their own user defined text messages and advertising to the data feed, by picking and choosing what information they would like to view on their digital displays. The client may therefore have any message they would like presented to their viewers at a moments notice, and pick which individual locations and which displays they would like to receive our feeds based on how their digital signage network is configured. The current types of data and information, for which a client is able to subscribe to through the Direct Lynk System include: o Headline News top world and national news headlines (six headlines updated every 30 minutes); o Business News top business headlines (six headlines updated every 30 minutes); o Financial Highlights world-based financial indicators (ten indicators updated every 30 minutes during NYSE market hours); o Entertainment News top entertainment headlines (six headlines updated every 30 minutes); o Health/Science News top science/health headlines (six headlines updated every 30 minutes); o Quirky News Bits latest off-beat news headlines (six headlines updated every 30 minutes); o Sports Headlines top sports headlines (six headlines updated every 30 minutes) o Latest Sports Lines - latest sports odds for NFL, NBA, NHL, NCAA Football and NCAA Basketball; o National Football League latest game schedule (updated once per day) and in-game updates (updated continuously); o National Basketball Association - latest game schedule (updated once per day) and in-game updates (updated continuously); o Major League Baseball - latest game schedule (updated once per day) and in-game updates (updated continuously); o National Hockey League - latest game schedule (updated once per day) and in-game updates (updated continuously); o NCAA Football - latest game schedule (updated once per day) and in-game updates (updated continuously) ; o NCAA Men's Basketball - latest game schedule (updated once per day) and in-game updates (updated continuously); o Professional Golf Association top 10 leaders continuously updated throughout the four-day tournament; -9- o NASCAR top 10 race positions updated every 20 laps throughout the race; o Major league soccer; o Arena Football; o Computer industry news; o Listings of the day's horoscopes; o Listings of the birthdays of famous persons born on each day; o Amber alerts; o Listings of historical events which occurred on each day in history; and o Localized Traffic and Weather Forecasts. In addition to the above information categories and the client-generated messages, we may, at our discretion, include a Public Service Announcement, third-party advertisement (for additional revenue streams) and/or a Data Call tag line to our streaming text advertising in the future. As of November 13, 2007, we had approximately forty-two clients who pay us subscription fees in connection with our Direct Lynk feeds, which subscription fees totaled $58,009 for the year ended December 31, 2006, and $82,146 for the nine months ended September 30, 2007. Patents, Trademarks & Licenses We currently have a word trademark for the term “N-Formation,” filed with the United States Trademark Office, Serial Number 77232574. We have no patents, patent applications, trademarks, trademark applications or licenses covering our Direct Lynk Messenger service, other than the word mark described above. We may choose to file a patent application in the future, if our management feels it is in our best interest and raises sufficient capital to pay for the legal costs associated with such filing, but we currently have no plans to file such application. As we have no current patents on our technology, we can provide investors no assurances that another company does not already have a patent on our technology, that we are not in violation of such patent, if one exists, and/or that we can assert patent rights against another company that utilizes the same technology as us. Recent Events: On or about April 26, 2007, we entered into a services agreement with AudioStocks Inc. (“AudioStocks”). Pursuant to the agreement, AudioStocks agreed to assign two individuals to work on our account, in connection with shareholder communications, to introduce us to their market maker, investment bank and broker/dealer, to place a feature placement of our company on their website, AudioStocks.com, to interview our key management one-on-one, which interview shall be placed on their website, and to undertake various other promotion services on our behalf. The agreement was in effect for a period of 180 days, and we agreed to issue AudioStocks 250,000 restricted shares of common stock in connection with the agreement, which shares have been issued to AudioStocks to date. -10- On or about August 2, 2007, we entered into a services agreement with Stockguru.com (“Stockguru”), whereby Stockguru agreed to provide us investor awareness coverage on its webpage, and to distribute our press releases and trade alerts.The period of the services agreement was for 90 days, and we agreed to issue Stockguru 300,000 restricted shares of common stock in connection with such services agreement. On or about August 7, 2007, we entered into a services agreement with WallStreet Direct, Inc. (“WallStreet”).Pursuant to the agreement, which has a term of three months, WallStreet agreed to perform certain services for us in connection with an investor awareness campaign, including drafting and disseminating certain press releases, audiomercials, and to use its best efforts to promote a market in our common stock on its webpage.In consideration for the services to be performed by WallStreet, we issued WallStreet 800,000 shares of restricted common stock. Effective June 15, 2007, we entered into a one year Executive Employment Agreement with Ed Kessing, to serve as our Vice President of Operations (the “Employment Agreement”).The Employment Agreement automatically renews for additional one year terms, unless either party gives the other of their intent to terminate within sixty days of such renewal date, for us to three years.In consideration for Mr. Kessing agreeing to the terms of the Employment Agreement, we agreed to pay Mr. Kessing a one time fee of $5,000, to pay him $85,000 per year, to issue him 500,000 share of restricted common stock, and to grant him 2,000,000 warrants to purchase shares of the Company’s common stock (the “Warrants”).The Warrants are exercisable for shares of the Company’s common stock at an exercise price of $0.10 per share.Mr. Kessing is to vest 500,000 of the Warrants upon the day prior to the one (1) year anniversary of the Effective Date of this Employment Agreement, June 14, 2008; 500,000 of the Warrants upon the day prior to the two (2) year anniversary of the Effective Date of the Employment Agreement, June 14, 2009 and 1,000,000 Warrants upon the day prior to the third (3) anniversary of the Effective Date of the Employment Agreement, June 14, 2010 (each a “Vesting Date”), assuming that Executive is still employed under his Employment Agreement on each such Vesting Dates.The Warrants expire if unexercised upon the earlier of: the third (3) anniversary of their Vesting Date; or one hundred and twenty (120) days after termination of Mr. Kessing’s employment with the Company. In August 2007, we entered into a Services Agreement with Todd Bailey, an individual, pursuant to which Mr. Bailey agreed to perform computer programming services and web development services.Pursuant to the agreement, Mr. Bailey agreed to work at least 10 hours per week on Company matters, but that Mr. Bailey would not in any case work less than 258 hours during the term of the agreement on the Company’s behalf.The agreement is to expire after the expiration of 6 months from the parties entry into the agreement, or after the 258 hours of required work has been completed by Mr. Bailey.We agreed to issue Mr. Bailey 100,000 Form S-8 registered shares of common stock in consideration for services rendered under the agreement.The agreement can be cancelled by either party with thirty days prior written notice, provided however that Mr. Bailey shall only be able to retain the pro-rata amount of shares that he earned (based on hours worked) pursuant to the agreement.Mr. Bailey agreed that he would only be allowed to sell a maximum of 10,000 of the shares per month.We issued Mr. Bailey the shares in October 2007, but have yet to register the shares on a Form S-8 as of the date of this filing. On September 25, 2007, we entered into an Exclusive Marketing Agreement (the “Marketing Agreement”) with Leightronix, Inc., a Michigan corporation (“Leightronix”).Pursuant to the Marketing Agreement, we agreed to provide Leightronix the exclusive rights, throughout the United States, to market our Direct Lynk Messenger System to public access television, educational access television and government access television subscribers (collectively “PEG”).Leightronix agreed to pay us an upfront fee in connection with our entry into the Marketing Agreement, and to pay us an annual fee per Direct Lynk System subscriber as set forth in the Marketing Agreement.Leightronix also agreed to honor and maintain a minimum number of Direct Lynk System clients per month, as set forth in the Marketing Agreement, which increases over time. In connection with the Marketing Agreement, we agreed to provide Leightronix all sales leads, sales, information calls and processes related to the delivery of the Direct Lynk System and sales of the Direct Lynk System.In the event that we are approached by a prior client about additional sales, such sales shall be covered under the Marketing Agreement, but we may charge a $75 one time administrative fee in connection with such sales.We also agreed to provide Leightronix the right of first refusal to market the Direct Lynk System to industries outside of PEG, after first obtaining written approval from us for such marketing efforts. -11- Pursuant to the Marketing Agreement, Leightronix will be responsible for the management of the client account hardware, software and delivery systems relating to sales made by Leightronix, which falls within the scope of PEG.We agreed to be responsible for the design, development, production and performance of the Direct Lynk System, and to acquire hardware, software and internet bandwidth for the purpose of providing dedicated Direct Lynk System services to the PEG subscribers.We also agreed to provide technical support to Leightronix as needed. The term of the Marketing Agreement is for three years, and the agreement is automatically renewed for additional one year terms unless terminated by the mutual consent of the parties, or as described below. The Marketing Agreement can be terminated by us or Leightronix: · with 60 days written notice in the event either party breaches any provision of the Marketing Agreement; · by us or Leightronix with 30 days written notice if either party enters into or files for bankruptcy; · by us or Leightronix with 60 days prior written notice, if because of change in ownership or management, such party believes that Leightronix’s ability to meet the terms of the Marketing Agreement will be adversely affected; · by us, with 30 days prior written notice, if we or Leightronix engages in any deceptive or illegal practices in connection with the sale of the Direct Lynk System, · or by 90 days written notice from either party after the expiration of the Marketing Agreement, or any subsequent renewal thereof. Subsequent Events: On or about October 10, 2007, we entered into a one year, renewable contract with Adtek Media's PumpTopTV division to incorporate our product into the national roll-out of one of the largest out of home media networks, which is being deployed on self-serve gas pumps. On or about November 16, 2007, we entered into a Financial and Accounting Consulting Agreement with Everett R. Bassie, an individual (the “Financial Consulting Agreement”).Pursuant to the Financial Consulting Agreement, Mr. Bassie agreed to perform services on our behalf in connection with the preparation of our financial statements for the years ended December 31, 2007, 2008 and 2009, our Form 10-KSB and 10-QSB filings, and the preparation of various of our financial statements contained in quarterly reports for the years ended December 31, 2007, 2008 and 2009.The term of the Financial and Accounting Consulting Agreement was from July 1, 2007, the effective date of the agreement, through June 30, 2010.We agreed to issue Mr. Bassie 1,000,000 shares of restricted common stock (which we agreed to register on a Form SB-2 registration statement within 12 months of the date of the agreement); 1,000,000 shares of common stock which we agreed to register on a Form S-8; and an aggregate of 1,000,000 warrants to purchase shares of our common stock at an exercise price of $0.10 per share, of which 350,000 warrants shall vest on the first anniversary of the effective date of the agreement, 350,000 warrants shall vest upon the second anniversary of the effective date of the agreement, and the remaining 300,000 warrants shall vest upon the third anniversary of the effective date of the agreement, and shall expire three years from their vesting date or 120 days from the date of the termination of the Financial Consulting Agreement.In the event of a change of control of the Company, all of the warrants shall vest to Mr. Bassie immediately and shall be valid until three years from the date of such change of control or their original vesting date, whichever is longer.The Financial Consulting Agreement can be terminated by either party with thirty days prior written notice or by the mutual agreement of the parties. -12- PLAN OF OPERATIONS We believe that we can continue our business operations for approximately the next three (3) to four (4) months, assuming our current rate of monthly expenditure (as described below), our current number of employees, and our other expenses do not increase significantly, due to the approximately $40,619 of cash on hand that we had as of September 30, 2007, and the fact that we are currently generating a small amount of revenues through subscriptions to our Direct Lynk system. In the event that our current monthly rate of expenditure, the number of employees we employand/or any of our other expenses increase, we may be forced to raise additional capital within the next three (3) to four (4) months or sooner. We do not currently have any plans to increase our monthly expenditures or number of employees. Moving forward, we anticipate the need for approximately $350,000 in additional funding to continue our operations for the next twelve months, and as such we may need to raise additional capital through the sale of shares of our common stock subsequent to the filing of this report. During the last three months, the Company has implemented cost management measurements to reduce monthly expenditures.Our current rate of monthly expenditures is now approximately $45,000 or a 30% reduction from the previous quarter.We will continue these efforts to streamline operations, as we focus on increasing sales and gross revenues over the next twelve months.We currently have no plans to increase the number of employees we employ.However, as new opportunities present themselves, we may find it necessary to bring human resources on staff to accommodate the preparations for those opportunities. Recent partner, marketing and/or customer agreements have allowed us to expand our product line into the Public Access Broadcast arena (i.e. Leightronix), as well as providing our product line to an industry leader in the ad-revenue based model of digital signage (i.e. AdTek Media).Moving forward, we feel these two vertical market opportunities will provide strong positive growth over the next thirty-six months, of which there can be no assurance. We plan to continue to grow our business and market our Direct Lynk System to potential customers over the course of the next twelve months by marketing our technology to digital signage manufacturers, trade magazines, trade shows and call centers. We will also continue on a limited basis our practice of providing potential customers free trials of the Direct Lynk System, for which we will receive no revenue, in an attempt to build both product awareness for the Direct Lynk System and to potentially lead to sales down the road, which in the opinion of our management has been successful both in building brand awareness for the Direct Lynk System and in bringing in new clients for subscriptions. We are planning and negotiating with current vendors and partners to expand our offering to cell phone subscribers.Hardware, software and sales processes are currently being modified and/or developed and we may test this model in the first quarter of 2008.Upon completion of a successful pilot test, and subsequent deployment of the model, this opportunity may provide another ad-revenue based vertical market for the Company.However, as we have not tested the model to date, there can be no assurance that we it will be successful or that we will have sufficient revenues to implement the model into our business operations. COMPARISON OF OPERATING RESULTS RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2007, COMPARED TO THE THREE MONTHS ENDED SEPTEMBER 30, 2006 We had $26,733 of sales revenue for the three months ended September 30, 2007, compared to $38,647 of sales revenue for the three months ended September 30, 2006, a decrease in sales revenue of $11,914 or 31% from the prior period. Sales revenues for the three months ended September 30, 2007 consisted of subscription fees received in connection with the Direct Lynk System. The decrease in sales revenue was mainly due to the Company obtaining a number of short-term subscription fees during the three months ended September 30, 2006, which had expired as of the three months ended September 30, 2007, as opposed to the Company obtaining a number of long-term subscriptions during calendar 2007, which are being amortized over the term of the subscriptions and therefore result in lower revenue for the three months ended September 30, 2007. -13- We had cost of sales of $15,720 for the three months ended September 30, 2007, compared to cost of sales of $25,471 for the three months ended September 30, 2006, a decrease of $9,751 or 38.3% from the prior period.Our costs of sales decreased for the three months ended September 30, 2007, compared to the three months ended September 30, 2006, due to the Company being able to obtain long-term versus short term contracts during the three months ended September 30, 2007, which costs of sales are recognized over the term of the agreements, instead of at one time, as was the case with our cost of sales for the three months ended September 30, 2006. We had a gross margin of $11,013 for the three months ended September 30, 2007, compared to a gross margin of $13,176 for the three months ended September 30, 2006, a decrease in gross margin of $2,163 or 16.4% from the prior period. The decrease in gross margin was mainly due to the $11,914 decrease in our sales revenues relating to our Direct Link System for the three months ended September 30, 2007, compared to the three months ended September 30, 2006, which was offset by the $9,751 decrease in cost of sales for the three months ended September 30, 2007, compared to the three months ended September 30, 2006. We had total operating expenses of $362,832 for the three months ended September 30, 2007, compared to total operating expenses of $342,104 for the three months ended September 30, 2006, an increase in total operating expenses of $20,728 or 6% from the prior period. The increase in total operating expenses was mainly due to a $135,000 increase in stock-based compensation for contractual services during the three months ended September 30, 2007 in connection with the issuance of various shares of common stock to consultants and employees during the three months ended September 30, 2007, as described in greater detail herein, which issuances were not represented during the three months ended September 30, 2006, which was offset by a $70,874 or 35% decrease in employee compensation expense in connection with a reduction in the number of our employees for the three months ended September 30, 2007, compared to the three months ended September 30, 2006.If you subtract the stock-based compensation expenses from total expenses for the three months ended September 30, 2007, operating expenses actually decreased by $114,272 or 33.4% from total operating expenses for the three months ended September 30, 2006.The decrease in cash operating expenses was due to management making a concerted effort to reduce operating expenses for the Company. We had a net loss of $351,819 for the three months ended September 30, 2007, compared to a net loss of $328,928 for the three months ended September 30, 2006, an increase in net loss of $22,891 or 7% from the prior period. Net loss increased mainly due to an increase in the use of stock based compensation during the three months ended September 30, 2007, compared to no stock based compensation expense during the three months ended September 30, 2006, coupled with the $11,914 or 31% decrease in revenues for the three months ended September 30, 2007, compared to the three months ended September 30, 2006, which was offset by a $9,751 or 38.3% decrease in cost of sales during the same period. The Company’s stock based compensation increased in connection with the Company’s effort to use stock based compensation in stead of cash compensation during the three months ended September 30, 2007, in an effort to conserve the use of the Company's cash. RESULTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007, COMPARED TO THE NINE MONTHS ENDED SEPTEMBER 30, 2006 We had $82,146 of sales revenue for the nine months ended September 30, 2007, compared to $55,112 of sales revenue for the nine months ended September 30, 2006, an increase in sales revenue of $27,034 or 49% from the prior period. The increase in sales revenue was mainly due to increased subscription fees received in connection with a significant increase in the number of our paying customers during the nine months ended September 30, 2007, compared to the prior period. -14- We had cost of sales of $35,927 for the nine months ended September 30, 2007, compared to cost of sales of $25,471 for the nine months ended September 30, 2006, an increase in cost of sales of $10,456 or 41% from the prior period. Our cost of sales increased due to increased fees from our suppliers associated with subscriptions for our Direct Lynk System. We had a gross margin of $46,219 for the nine months ended September 30, 2007, compared to a gross margin of $29,641 for the nine months ended September 30, 2006, an increase in gross margin of $16,578 or 56% from the prior period. The increase in gross margin was mainly due to the $27,034 increase in our sales revenue relating to our Direct Link System for the nine months ended September 30, 2007, compared to the nine months ended September 30, 2006, which was offset by the $10,456 increase in cost of sales for the nine months ended September 30, 2007, compared to the nine months ended September 30, 2006. We had total operating expenses of $1,252,207 for the nine months ended September 30, 2007, compared to total operating expenses of $1,293,096 for the nine months ended September 30, 2006, a decrease in total operating expenses of $40,889 or 3.2% from the prior period. The decrease in total operating expenses was mainly due to management efforts to reduce cash expenditures.The main reasons for the decrease in expenses was a $113,056 or 13.5% decrease in employee compensation in connection with the reduction in the number of employees we employ, and a $54,225 or 71% decrease in production development costs, offset by a $134,880 or 537% increase in share based compensation for the nine months ended September 30, 2007, compared to the nine months ended September 30, 2006, in connection with us issuing shares of common stock and warrants (as described below) to consultants in lieu of cash consideration for services rendered. We had a net loss of $1,205,988 for the nine months ended September 30, 2007, compared to a net loss of $1,263,455 for the nine months ended September 30, 2006, a decrease in net loss of $57,467 or 4.5% from the prior period. Net loss decrease mainly due to an increase of $27,034 or 49% in revenues, and a decrease of $40,889 or 3.2% in expenses, offset by an increase of $10,456 or 41% in cost of sales for the nine months ended September 30, 2007, compared to the nine months ended September 30, 2006. LIQUIDITY AND CAPITAL RESOURCES We had total current assets of $57,389, consisting of $40,619 of cash and $16,770 of accounts receivable as of September 30, 2007. Total current assets decreased by $234,334 or 80.3% compared to total current assets of $291,723 as of December 31, 2006, which decrease was mainly due to a $241,080 or 85.6% decrease in cash, which represented funds used to support our day to day operations, salaries and legal and accounting expenses associated with being a publicly traded company. We had a working capital deficit of $16,617 at September 30, 2007, compared to positive working capital of $154,202 at December 31, 2006. We had total liabilities of $278,406 as of September 30, 2007, which included $74,006 of current liabilities, which consisted solely of accounts payable, and $204,400 of redeemable common stock. Redeemable common stock consisted of shares of common stock sold to certain investors from 2003-2006, which investors may have ongoing rescission rights, even though those investors previously rejected our rescission offer to them to return their shares of our common stock for their original subscription cost plus statutory interest. While we are obligated to carry the $204,400 in redeemable common stock on our balance sheet as a liability, we believe that the likelihood of any of the shareholders who hold those shares exercising their remaining rescission rights, if any, is very small. We had net cash used in operating activities of $736,080 for the nine months ended September 30, 2007, as opposed to net cash used in operating activities of $1,011,085 for the nine months ended September 30, 2006.The amount of net cash used for the nine months ended September 30, 2007 was mainly due to $1,205,988 of net loss offset by $470,435 in non-cash expenses for stock-based compensation. -15- We had $495,000 of net cash provided by financing activities due to proceeds from the issuance of stock during the nine months ended September 30, 2007, from the sale of 4,950,000 shares of our common stock for $0.10 per share, and various warrants to purchase shares of our common stock at an exercise price of $0.10 per share, to various accredited investors, pursuant to a private placement offering during the nine months ended September 30, 2007, which sales are described in greater detail below under “Unregistered Sales of Equity Securities.” We believe that with our current rate of monthly expenditures of approximately $45,000, we will require approximately $350,000 to maintain our operations for the next twelve months. We plan to raise additional capital through the sale of debt and/or equity, which sales may cause dilution to our then existing shareholders, moving forward if needed to support our ongoing operations and expenses. We can provide no assurances that we will be able to raise additional capital in the future, and/or that such sales of securities will not be on unfavorable terms. Although we hope to generate meaningful revenues sufficient to support our operations in the next six months, if we are unsuccessful in generating such revenues, we will likely need to take steps to raise equity capital or to borrow additional funds, to continue our operations and meet our upcoming liabilities, as described above. We have no commitments from officers, Directors or affiliates to provide funding. Our failure to obtain adequate additional financing may require us to delay, curtail or scale back some or all of our operations. Additionally, our quarterly expenses will likely increase as we have become a reporting company as we will need to continue filing quarterly and annual reports with the Securities and Exchange Commission, which will need to contain disclosures drafted by our legal counsel and financial statements reviewed and/or audited by our independent auditors. Additionally, we will need to file reports on Form 8-K with the Commission regarding significant contracts and material events in our business operations. RISK FACTORS Our securities are highly speculative and should only be purchased by persons who can afford to lose their entire investment in our Company. If any of the following risks actually occur, our business and financial results could be negatively affected to a significant extent. The Company's business is subject to many risk factors, including the following: WE REQUIRE ADDITIONAL FINANCING TO CONTINUE OUR BUSINESS PLAN. We believe that we can continue our business operations for approximately the next three (3) to four (4) months, assuming our current rate of monthly expenditure, approximately $45,000 per month, our current number of employees remains the same, and other expenses do not increase significantly, due to the approximately $40,619 of cash on hand that we had as of September 30, 2007, and the amount of revenue we generate through subscriptions of our Direct Lynk System. We do not have any commitments or identified sources of additional capital from third parties or from our officers, Directors or majority shareholders. We have generated limited revenues to date. Since inception, we have depended mainly on financing raised through the sale of our common stock to support our operations. There is no assurance that additional financing will be available on favorable terms in the future, if at all or that our Direct Lynk System will ever generate enough revenues for us to sustain our operations. If we are unable to raise additional financing in the future or our current rate of expenditure increases significantly, it would have a materially adverse effect upon our ability to fully implement our business plan and/or to continue with our current operations. Any additional financing may involve dilution to our then-existing shareholders, which could result in a decrease in the value of our securities. -16- WE HAVE GENERATED ONLY LIMITED REVENUES IN THE PAST, AND MAY NOT GENERATE ANY REVENUES IN THE FUTURE. We have generated only limited revenues through sales of subscriptions to our Direct Lynk System since its implementation and have generated limited total revenues to date. We have offered free trials to numerous companies in the past and continue to offer free trials to companies, which we believe provides those companies an opportunity to try out our products and see how they may be able to implement the Direct Lynk System in their businesses. While we believe that we offer a unique product which has many beneficial marketing uses for potential customers, we cannot provide any assurances that there will be future demand for our products at the prices we may charge, or at all, as we haveonly sold a limited number ofsubscriptions for our Direct Lynk System in the past. If we are unable to generate significant revenues through the sale of subscriptions for our Direct Lynk System in the future, we will likely be forced to abandon our business operations, causing any investment in us to become worthless. WE RELY ON JAMES AMMONS, LARRY MOSLEY AND TIMOTHY VANCE, OUR KEY MANAGEMENT AND IF THEY ARE LOST, IT WOULD HAVE A MATERIALLY ADVERSE AFFECT ON OUR BUSINESS OPERATIONS. Our success depends upon the personal efforts and abilities of James Ammons, our Chief Executive Officer, President, Treasurer, Secretary and Director; Larry Mosley our Chief Financial Officer and Director; Timothy Vance our Director of Customer Support and Director; and James Tevis our Chief Technology Officer, Chief Operating Officer and Chief Engineer. Our ability to operate and implement our business plan is heavily dependent upon the continued service of Messrs. Ammons, Mosley, Vance and Tevis, as well as our ability to attract, retain and motivate other qualified personnel. Messrs. Mosley, Vance and Tevis entered into three year employment contracts with us on October 1, 2005, which are renewable upon the mutual acceptance of both parties; and Mr. Ammons entered into a five year employment agreement with us to serve as our Chief Executive Officer and President on February 8, 2006, with an effective date of January 1, 2006. We face aggressive and continued competition for such personnel and we cannot be certain that we will be able to attract, retain and motivate such personnel in the future. The loss of Messrs. Ammons, Mosley, Vance or Tevis, or our inability to hire, retain and motivate qualified sales, marketing and management personnel would have a material adverse effect on our business and operations and would likely result in a decrease in the value of our securities. WE HAVE HAD DISPUTES WITH PEOPLE AFFILIATED WITH US IN THE PAST AND CANNOT PROVIDE ANY ASSURANCE THAT WE WILL NOT CONTINUE TO HAVE DISPUTES WITH THESE PEOPLE AND/OR NEW PEOPLE AFFILIATED WITH US IN THE FUTURE. We have had various disputes with our former officers and Directors as well as previous disputes with our current shareholders. If our current shareholders, current or former employees or Directors and/or anyone we are affiliated with have disputes with us in the future, we could be forced to expend substantial additional resources in defense of such disputes, which could force us to curtail or abandon our business operations, and/or divert our resources away from our operations. WE DEPEND HEAVILY ON OUR ABILITY TO MARKET OUR PRODUCTS TO POTENTIAL CONSUMERS. We depend on our marketing department, which currently consists of three (3) of our employees, to make consumers and potential customers aware of our products. Since inception we have spent approximately $2,000,000 on research, development and marketing activities associated with our Direct Lynk System. If our marketing department fails to make potential customers aware of our products and the advantages and possibilities we believe they bring to potential customers, it is not likely that we will be able to generate enough revenues to continue with research and development on new products and improve our current products. If this were to happen, it is likely that our products will become stagnant and we will not be able to compete in the market. If you invest in us and we fail to properly market our products, we could be forced to curtail our business plan or discontinue our business operations altogether. -17- FUTURE GOVERNMENT REGULATION OF THE INTERNET MAY ADVERSELY IMPACT OUR BUSINESS OPERATIONS. We are dependent upon the Internet in connection with our business operations. The United States Federal Communications Commission (the "FCC") does not currently regulate companies that provide services over the Internet, as it does common carriers or tele-communications service providers. Notwithstanding the current state of the FCC's rules and regulations, the FCC's potential jurisdiction over the Internet is broad because the Internet relies on wire and radio communications facilities and services over which the FCC has long-standing authority. Compliance with future government regulation of the Internet could result in increased costs which would have a material adverse effect on our business, operating results and financial condition, and which would lower the value of any of our securities which are held by you as an investor. OUR LIMITED OPERATING HISTORY MAKES IT DIFFICULT TO FORECAST OUR FUTURE RESULTS, MAKING ANY INVESTMENT IN US HIGHLY SPECULATIVE. As a result of our limited operating history, our historical financial and operating information is of limited value in predicting our future operating results. We may not accurately forecast customer behavior and recognize or respond to emerging trends, changing preferences or competitive factors facing us, and, therefore, we may fail to make accurate financial forecasts. Our current and future expense levels are based largely on our investment plans and estimates of future revenue. As a result, we may be unable to adjust our spending in a timely manner to compensate for any unexpected revenue shortfall, which could then force us to curtail or cease our business operations. OUR VULNERABILITY TO SECURITY BREACHES, GLITCHES AND OTHER COMPUTER FAILURES COULD HARM OUR FUTURE CUSTOMER RELATIONSHIPS AND OUR ABILITY TO ESTABLISH OUR FUTURE CUSTOMER BASE. Because we offer the majority of our services through our Internet website (www.datacalltech.com), the secure transmission of confidential information over public networks is a critical element of our operations. A party who is able to circumvent security measures could misappropriate proprietary information or cause interruptions in our operations. If we are unable to prevent unauthorized access to our users' information and transactions, our customer relationships will be harmed. Although we currently implement security measures, these measures may not prevent future security breaches. Additionally, heavy stress placed on our systems could cause our systems to fail or cause our systems to operate at speeds unacceptable to our users. If this were to happen, we could lose customers and if severe enough, we could be forced to curtail or abandon our business plan, which would decrease the value of any investment you have in us. WE RELY ON THE INTERNET INFRASTRUCTURE, AND ITS CONTINUED COMMERCIAL VIABILITY, OVER WHICH WE HAVE NO CONTROL AND THE FAILURE OF WHICH COULD SUBSTANTIALLY UNDERMINE OUR BUSINESS STRATEGY. Our success depends, in large part, on other companies maintaining the Internet system infrastructure, including maintaining a reliable network backbone that provides adequate speed, data capacity and security. If the Internet continues to experience significant growth in the number of users, frequency of use and amount of data transmitted, as well as the number of malicious viruses and worms introduced onto the Internet, the infrastructure of the Internet may be unable to support the demands placed on it, and as a result, the Internet's performance or reliability may suffer. Because we rely heavily on the Internet, this would make our business less profitable and would lead to a decrease in the value of our common stock. -18- OUR SYSTEMS AND OPERATIONS ARE VULNERABLE TO DAMAGE OR INTERRUPTION FROM FIRE, FLOOD, POWER LOSS, TELECOMMUNICATIONS FAILURE, BREAK-INS, EARTHQUAKE AND SIMILAR EVENTS. Our website and systems are hosted by a third party. We are dependent on our systems and ability to stream information over the Internet to consumers. If our systems fail or become unavailable, it would harm our reputation, result in a loss of current and potential customers and could cause us to breach existing agreements. Our success depends, in part, on the performance, reliability and availability of our services. Our systems and operations could be damaged or interrupted by fire, flood, power loss, telecommunications failure, Internet breakdown, break-in, earthquake and similar events. We would face significant damage as a result of these events. For these reasons, we may be unable to develop or successfully manage the infrastructure necessary to meet current or future demands for reliability and scalability of our systems. If this were to happen, we would likely lose customers and our revenues would decrease, causing any investment in us to decease in value as well. WE HAVE NO ISSUED PATENTS OR PENDING PATENT APPLICATIONS FOR OUR TECHNOLOGY AND THEREFORE CANNOT STOP OTHER COMPANIES FROM LAWFULLY PRACTICING TECHNOLOGY SIMILAR TO OURS AND MAY BE SUED BY COMPANIES IN THE FUTURE CLAIMING OUR ACTIVITIES INFRINGE ON THEIR PATENT RIGHTS. We have no issued patents or pending patent applications for our technology in the United States or any other country and therefore cannot stop other companies from lawfully practicing technology identical or similar to ours in the future. If we are sued by another company claiming our activities infringe on their patent, we could be forced to abandon using our Direct Lynk System or other technology and/or expend substantial expenses in defending against another company's claims. This could have a severely adverse affect on our revenues and could force us to cease our business operations. OUR AUDITORS HAVE EXPRESSED A CONCERN ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN. Our auditors, in our audited financial statements expressed a concern about our ability to continue as a going concern. We had working capital deficit of $16,617 and an accumulated deficit of $7,275,770 as of September 30, 2007, and have generated limited revenues to date. These factors raise substantial doubt as to whether we will be able to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of liabilities that might be necessary should we be unable to continue as a going concern. OUR TOTAL AMOUNT OF ISSUED AND OUTSTANDING SHARE AMOUNTS MAY BE INCORRECT, AND WE MAY HAVE OUTSTANDING SHARES WHICH ARE UNACCOUNTED FOR. While we have engaged a transfer agent to keep track of and verify the number of our outstanding shares, we may still have shares for which we have issued stock certificates which may not currently be reflected on our transfer agent's records.While we believe that the number of outstanding shares listed throughout this report is correct, we have received correspondence from a small number of shareholders in the past regarding share certificates and alleged outstanding shares, and which were not reflected in our shareholder records which we either previously took action to reflect as issued and outstanding and/or are looking into the validity of. Furthermore, the majority of our shares which are held by our non-affiliates were purchased in private transactions, and the purchased shares were then issued and entered into our stock records. Due to the large number of these transactions which have occurred since our inception, we cannot be certain that all shares purchased by shareholders were entered into our stock records, entered correctly and/or that all shareholders who purchased shares received share certificates to evidence their purchases. As a result, we may have a larger number of shares outstanding than we currently show on our shareholders list. This difference, if present, may force us to revise our Registration Statement and/or our historical financial statements.Additionally, if substantial shares are outstanding, which are not reflected in our shareholder records, it could cause the value of our common stock held by investors to decrease in value or become worthless. -19- OUR FORM SB-2 OFFERING IS SUBJECT TO CERTAIN SUITABILITY STANDARDS IMPOSED BY THE STATE OF CALIFORNIA AND THE CALIFORNIA SECTION 25104(H) SECONDARY TRADING EXEMPTION HAS BEEN WITHHELD BY CALIFORNIA IN CONNECTION WITH THE OFFERING. AS SUCH, IF YOU PURCHASE SHARES OF COMMON STOCK IN OUR OFFERING, YOU MUST COMPLY WITH THE SUITABILITY STANDARDS AND YOU MAY NOT BE ABLE TO RESELL YOUR SHARES OF COMMON STOCK TO ANYONE RESIDING IN CALIFORNIA. The California Corporations Commission has imposed certain "Suitability Standards" on sales of shares in the State of California, pursuant to our Form SB-2 offering, declared effective with the Commission on November 13, 2006 (the “Offering”) requiring each individual or entity who purchases shares pursuant to the Offering in California to certify the following: that they have minimum annual gross income of at least $65,000 and a net worth of at least $250,000, or, in the alternative; 2) a minimum net worth of $500,000, regardless of annual gross income; and 3) provided that the investor's purchase will not exceed 10% of his or her net worth. The California Corporations Commissioner has also withheld the secondary trading exemption provided by Section 25104(h) of the California Corporations Code, and as such, investors who purchase shares in the Offering will need to find a different trading exemption to resell their shares in California, if one is available, of which there can be no assurance. Because of the requirements imposed by the California Corporations Commission on our Offering, and the requirements that each selling shareholder of our common stock must undertake, if you purchase shares of our common stock pursuant to our Offering, you may not be able to resell your shares of common stock to anyone in California, if at all. NEVADA LAW AND OUR ARTICLES OF INCORPORATION AUTHORIZE US TO ISSUE SHARES OF PREFERRED STOCK, WHICH SHARES MAY HAVE RIGHTS AND PREFERENCES GREATER THAN THE COMMON STOCK OFFERED THROUGH THIS PROSPECTUS. Pursuant to our Articles of Incorporation, as amended and restated, we have 200,000,000 shares of common stock and 10,000,000 shares of preferred stock authorized. As of the filing of this report, we have 73,512,000 shares of common stock issued and outstanding and - 0 - shares of preferred stock issued and outstanding. As a result, our Board of Directors has the ability to issue a large number of additional shares of common stock without shareholder approval, which if issued would cause substantial dilution to our then shareholders. Additionally, shares of preferred stock may be issued by our Board of Directors without shareholder approval with voting powers, and such preferences and relative, participating, optional or other special rights and powers as determined by our Board of Directors. As a result, shares of preferred stock may be issued by our Board of Directors which cause the holders to have super majority voting power over our shares, provide the holders of the preferred stock the right to convert the shares of preferred stock they hold into shares of our common stock, which may cause substantial dilution to our then common stock shareholders and/or have other rights and preferences greater than those of our common stock shareholders. Investors should keep in mind that the Board of Directors has the authority to issue additional shares of common stock and preferred stock, which could cause substantial dilution to our existing shareholders. Additionally, the dilutive effect of any preferred stock, which we may issue may be exacerbated given the fact that such preferred stock may have super majority voting rights and/or other rights or preferences which could provide the preferred shareholders with voting control over us subsequent to this offering and/or provide those holders the power to prevent or cause a change in control. As a result, the issuance of shares of common stock and/or preferred stock may cause the value of our securities to decrease and/or become worthless. WE FACE A RISK OF A CHANGE IN CONTROL DUE TO THE FACT THAT OUR CURRENT OFFICERS AND DIRECTORS DO NOT OWN A MAJORITY OF OUR OUTSTANDING COMMONS STOCK. Our current officers and Directors can vote an amount of common stock equal to less than approximately twenty-five percent (25%) of our outstanding common stock. As a result, our officers and Directors may not exercise majority voting control over us and our shareholders who are not officers and Directors of us may be able to obtain a sufficient number of votes to choose who serves as our Directors. Because of this, the current composition of our Board of Directors may change in the future, which could in turn have an effect on those individuals who currently serve in management positions with us. If that were to happen, our new management could affect a change in our business focus and/or curtail or abandon our business operations, which in turn could cause the value of our securities, if any, to decline. -20- OUR ARTICLES OF INCORPORATION, AS AMENDED, AND BYLAWS LIMIT THE LIABILITY OF, AND PROVIDE INDEMNIFICATION FOR, OUR OFFICERS AND DIRECTORS. Our Articles of Incorporation, as amended, generally limit our officers' and directors' personal liability to the Company and its stockholders for breach of fiduciary duty as an officer or director except for breach of the duty of loyalty or acts or omissions not made in good faith or which involve intentional misconduct or a knowing violation of law. Our Articles of Incorporation, as amended, and Bylaws provide indemnification for our officers and directors to the fullest extent authorized by the Nevada General Corporation Law against all expense, liability, and loss, including attorney's fees, judgments, fines excise taxes or penalties and amounts to be paid in settlement reasonably incurred or suffered by an officer or director in connection with any action, suit or proceeding, whether civil or criminal, administrative or investigative (hereinafter a "Proceeding") to which the officer or director is made a party or is threatened to be made a party, or in which the officer or director is involved by reason of the fact that he or she is or was an officer or director of the Company, or is or was serving at the request of the Company as an officer or director of another corporation or of a partnership, joint venture, trust or other enterprisewhether the basis of the Proceeding is alleged action in an official capacity as an officer or director, or in any other capacity while serving as an officer or director. Thus, the Company may be prevented from recovering damages for certain alleged errors or omissions by the officers and directors for liabilities incurred in connection with their good faith acts for the Company. Such an indemnification payment might deplete the Company's assets. Stockholders who have questions respecting the fiduciary obligations of the officers and directors of the Company should consult with independent legal counsel. It is the position of the Securities and Exchange Commission that exculpation from and indemnification for liabilities arising under the 1933 Act and the rules and regulations thereunder is against public policy and therefore unenforceable. IF WE ARE LATE IN FILING OUR QUARTERLY OR ANNUAL REPORTS WITH THE SEC, WE MAY BE DE-LISTED FROM THE OVER-THE-COUNTER BULLETIN BOARD. Pursuant to Over-The-Counter Bulletin Board ("OTCBB") rules relating to the timely filing of periodic reports with the SEC, any OTCBB issuer which fails to file a periodic report (Form 10-QSB's or 10-KSB's) by the due date of such report (not withstanding any extension granted to the issuer by the filing of a Form 12b-25), three (3) times during any twenty-four (24) month period is automatically de-listed from the OTCBB. Such removed issuer would not be re-eligible to be listed on the OTCBB for a period of one-year, during which time any subsequent late filing would reset the one-year period of de-listing. If we are late in our filings three times in any twenty-four (24) month period and are de-listed from the OTCBB, our securities may become worthless and we may be forced to curtail or abandon our business plan. IN THE FUTURE, WE WILL INCUR SIGNIFICANT INCREASED COSTS AS A RESULT OF OPERATING AS A FULLY REPORTING COMPANY IN CONNECTION WITH SECTION OXLEY ACT, AND OUR MANAGEMENT WILL BE REQUIRED TO DEVOTE SUBSTANTIAL TIME TO NEW COMPLIANCE INITIATIVES. Moving forward, we anticipate incurring significant legal, accounting and other expenses in connection with our status as a fully reporting public company. The Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act") and new rules subsequently implemented by the SEC have imposed various new requirements on public companies, including requiring changes in corporate governance practices. As such, our management and other personnel will need to devote a substantial amount of time to these new compliance initiatives. Moreover, these rules and regulations will increase our legal and financial compliance costs and will make some activities more time-consuming and costly. In addition, the Sarbanes-Oxley Act requires, among other things, that we maintain effective internal controls for financial reporting and disclosure of controls and procedures. In particular, commencing in calendar 2007, we must perform system and process evaluation and testing of our internal controls over financial reporting to allow management and our independent registered public accounting firm to report on the effectiveness of our internal controls over financial reporting, as required by Section 404 of the Sarbanes-Oxley Act. Our testing, or the subsequent testing by our independent registered public accounting firm, may reveal deficiencies in our internal controls over financial reporting that are deemed to be material weaknesses. Our compliance with Section 404 will require that we incur substantial accounting expense and expend significant management efforts. We currently do not have an internal audit group, and we will need to hire additional accounting and financial staff with appropriate public company experience and technical accounting knowledge. Moreover, if we are not able to comply with the requirements of Section 404 in a timely manner, or if we or our independent registered public accounting firm identifies deficiencies in our internal controls over financial reporting that are deemed to be material weaknesses, the market price of our stock could decline, and we could be subject to sanctions or investigations by the SEC or other regulatory authorities, which would require additional financial and management resources. -21- WE CURRENTLY HAVE A VERY LIMITED MARKET FOR OUR COMMON STOCK ON THE OTCBB, AND WE ANTICIPATE SUCH MARKET BEING HIGHLY ILLIQUID, SPORADIC AND VOLATILE IN THE FUTURE. The market for our common stock on the OTCBB is illiquid, sporadic and highly volatile, as well as being subject to wide fluctuations in response to several factors, including, but not limited to: (1)actual or anticipated variations in our results of operations; (2)our ability or inability to generate new revenues; (3)the number of shares in our public float; (4)increased competition; and (5)conditions and trends in the market for digital signage and/or advertising materials in general. Furthermore, because our common stock is traded on the over the counter bulletin board, our stock price may be impacted by factors that are unrelated or disproportionate to our operating performance. These market fluctuations, as well as general economic, political and market conditions, such as recessions, interest rates or international currency fluctuations may adversely affect the market price of our common stock. Additionally, at present, we have a very limited number of shares in our public float, and as a result, there could be extreme fluctuations in the price of our common stock. Further, due to the limited volume of our shares which trade and our limited public float, we believe that our stock prices (bid, asked and closing prices) are entirely arbitrary, are not related to the actual value of the Company, and do not reflect the actual value of our common stock (and in fact reflect a value that is much higher than the actual value of our common stock). Shareholders and potential investors in our common stock should exercise caution before making an investment in the Company, and should not rely on the publicly quoted or traded stock prices in determining our common stock value, but should instead determine value of our common stock based on the information contained in the Company's public reports, industry information, and those business valuation methods commonly used to value private companies. INVESTORS MAY FACE SIGNIFICANT RESTRICTIONS ON THE RESALE OF OUR COMMON STOCK DUE TO FEDERAL REGULATIONS OF PENNY STOCKS Our common stock will likely be subject to the requirements of Rule 15(g)9, promulgated under the Securities Exchange Act as common stock which is considered a "penny stock" under the Securities Exchange Act. Under such rule, broker-dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements, including a requirement that they make an individualized written suitability determination for the purchaser and receive the purchaser's consent prior to the transaction. The Securities Enforcement Remedies and Penny Stock Reform Act of 1990 also requires additional disclosure in connection with any trades involving a stock defined as a penny stock. The required penny stock disclosures include the delivery, prior to any transaction, of a disclosure schedule explaining the penny stock market and the risks associated with it. Such requirements could severely limit the market liquidity of the securities and the ability of purchasers to sell their securities in the secondary market. -22- ITEM 3. CONTROLS AND PROCEDURES (a) Evaluation of disclosure controls and procedures. Our Chief Executive Officer and Principal Financial Officer, after evaluating the effectiveness of our "disclosure controls and procedures" (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) as of the end of the period covered by this Quarterly Report on Form 10-QSB (the "Evaluation Date"), have concluded that as of the Evaluation Date, our disclosure controls and procedures are effective to provide reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Principal Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. (b) Changes in internal control over financial reporting. There were no changes in our internal control over financial reporting during our most recent calendar quarter that materially affected, or were reasonably likely to materially affect, our internal control over financial reporting. -23- PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS We previously had discussions with our former President and Director, Richard Clemens, who claimed that he was owed approximately 4,500,000 shares of Data Call's common stock, as well as certain other amounts in consideration for services rendered to Data Call. Data Call believes that Mr. Clemens may have made false and misleading statements to shareholders, violated US tax laws in connection with his receipt of payments for services from Data Call, and diverted company monies for his own personal use in violation of his duty of loyalty and care which he was to provide to us and our shareholders in connection with his positions as a fiduciary of Data Call. We had no contact with Mr. Clemens regarding the matters disclosed above for approximately the last six to twelve months, and do not currently believe that the allegations by Mr. Clemens pose a current threat of legal proceedings against us. Additionally, from time to time, we may become a party to litigation or other legal proceedings that we consider to be a part of the ordinary course of our business. -24- ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES In July 2007, we issued an aggregate of 500,000 shares of restricted common stock to Ed Kessing, in connection with and pursuant to the terms of his employment agreement.We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. In July 2007, we also issued 2,000,000 warrants to purchase shares of the Company’s common stock (the “Warrants”), to Mr. Kessing, which Warrants are exercisable for shares of the Company’s common stock at an exercise price of $0.10 per share.Mr. Kessing is to vest 500,000 of the Warrants upon the day prior to the one (1) year anniversary of the Effective Date of this Employment Agreement, June 14, 2008; 500,000 of the Warrants upon the day prior to the two (2) year anniversary of the Effective Date of the Employment Agreement, June 14, 2009 and 1,000,000 Warrants upon the day prior to the third (3) anniversary of the Effective Date of the Employment Agreement, June 14, 2010 (each a “Vesting Date”), assuming that Executive is still employed under his Employment Agreement on each such Vesting Dates.The Warrants expire if unexercised upon the earlier of: the third (3) anniversary of their Vesting Date; or one hundred and twenty (120) days after termination of Mr. Kessing’s employment with the Company.We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. In July 2007, we sold 1,000,000 units, each consisting of one share of common stock, and one three year warrant to purchase one share of common stock at an exercise price of $0.10 per share to an individual in consideration for $100,000 or $0.10 per unit. We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. On or about August 2, 2007, we entered into a services agreement with Stockguru.com (“Stockguru”), whereby Stockguru agreed to provide us investor awareness coverage on its webpage, and to distribute our press releases and trade alerts.The period of the services agreement was for 90 days, and we agreed to issue Stockguru 300,000 restricted shares of common stock in connection with such services agreement.We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. On or about August 7, 2007, we entered into a services agreement with WallStreet Direct, Inc. (“WallStreet”).Pursuant to the agreement, which has a term of three months, WallStreet agreed to perform certain services to us in connection with an investor awareness campaign, including drafting and disseminating certain press releases, audiomercials, and to use its best efforts to promote a market in our common stock on its webpage.In consideration for the services to be performed by WallStreet, we issued WallStreet 800,000 shares of restricted common stock.We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. -25- In August 2007, we sold an aggregate of 200,000 shares of our common stock to an unrelated company for $20,000 or $0.10 per share.Additionally, in September 2007, our Board of Directors agreed to issue the shareholder who purchased the 200,000 shares of common stock and warrants to purchase an aggregate of 200,000 shares of our common stock at an exercise price of $0.10 per share, which warrants have a three year term.We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. In September 2007, we sold 750,000 units, each consisting of one share of common stock, and one three year warrant to purchase one share of common stock at an exercise price of $0.10 per share to an individual in consideration for $75,000 or $0.10 per unit. We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. On or about October 1, 2007, we entered into a service agreement with Radio Waves.Pursuant to the agreement, which had a term of one year, Radio Waves agreed to perform certain services to us in connection with an investor awareness campaign, including providing live radio shows for the Company.In consideration for the services to be performed by Radio Waves, we issued 1,500,000 shares of the Company's restricted common stock.We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. In October 2007, the Board of Directors agreed to grant Lee-Tzu Lin, an aggregate of 100,000 three year warrants to purchase shares of our common stock at an exercise price of $0.10 per share, in connection with Ms. Lin’s prior subscription for 500,000 shares of common stock on January 16, 2007, and as such, the Warrants had an effective date of January 16, 2007.The Company had previously agreed to issue Ms. Lin the warrants in connection with and pursuant to her subscription agreement in January 2007.We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. In October 2007, we issued 150,000 shares of the Company's restricted common stock to James Vance for services performed. We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. In October 2007, we issued 50,000 shares of the Company's restricted common stock to a consultant for services performed in connections with promotional activities. We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. In October 2007, we issued 100,000 shares of the Company's restricted common stock to Todd Bailey, a consultant to the Company pursuant to the Services Agreement, described above. We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. Although the shares were issued with restrictive legend, we have agreed to register the shares pursuant to a Form S-8 in the future. -26- On November 1, 2007, we issued 1,000,000 shares of the Company's restricted common stock to Tim Vance, Chief Operating Officer and Director, for services performed. We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. On or about November 16, 2007, we entered the Financial Consulting Agreement (described above) with Everett Bassie.Pursuant to the Financial Consulting Agreement, we agreed to issue Mr. Bassie 1,000,000 shares of restricted common stock (which we agreed to register on a Form SB-2 registration statement within 12 months of the date of the agreement); 1,000,000 shares of common stock which we agreed to register on a Form S-8; and an aggregate of 1,000,000 warrants to purchase shares of our common stock at an exercise price of $0.10 per share, of which 350,000 warrants shall vest on the first anniversary of the effective date of the agreement, 350,000 warrants shall vest upon the second anniversary of the effective date of the agreement, and the remaining 300,000 warrants shall vest upon the third anniversary of the effective date of the agreement, and shall expire three years from their vesting date or 120 days from the date of the termination of the Financial Consulting Agreement.In the event of a change of control of the Company, all of the warrants shall vest to Mr. Bassie immediately and shall be valid until three years from the date of such change of control or their original vesting date, whichever is longer.The shares and warrants described above have not been issued to date and have not been reflected in the issued and outstanding shares disclosed throughout this Form 10-QSB.We will claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, for the above issuances (other than the shares which we plan to register on Form S-8), since the foregoing issuances will not involve a public offering, the recipient will take the securities for investment and not resale and we will take appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuances and no underwriting discounts or commissions were paid by us. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. -27- ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K a) Exhibits Exhibit Number Description of Exhibit 3.1(1) Articles of Incorporation 3.2(1) Certificate of Amendment to Articles of Incorporation 3.3(2) Amended and Restated Articles of Incorporation 3.4(1) Amended Bylaws 10.1(1) James Ammons Employment Agreement 10.2(1) James Ammons Option Agreement 10.3(1) Larry Mosley Employment Agreement 10.4(1) Addendum to Larry Mosley's Employment Agreement 10.5(1) Tim Vance Employment Agreement 10.6(1) Addendum to Tim Vance's Employment Agreement 10.7(3) Agreement with United Press International, with exhibits 10.8(2) Data Call Technologies, Inc. Office Space Lease 10.9(3) Content Licensing Agreement with plan_b media/Mindmatics, LLC 10.10(3) First Amendment to Content Licensing Agreement with Mindmatics, LLC 10.11(3) Agreement with Traffic.com (which we have not received a signed copy of from Traffic.com) 10.12(4)(5) Reseller Agreement with Texas Digital Systems, Inc. 10.13(3) Sample Reseller Agreement (substantially similar to the reseller agreements entered into with certain companies as described herein) 10.14(5) Letter of Intent with Ariamedia Corporation 10.15(4)(5) Services Agreement with 3M Company 10.16(6) Debt Conversion Agreement with Milford Mast -28- 10.17(6) David Loev Warrant Agreement 10.18(6) Warrant Amendment Agreement with Everett Poe 10.19(6) Option Agreement with James Ammons 10.20(6) Option Agreement with Larry Mosley 10.21(6) Option Agreementwith James Vance 10.22(6) Option Agreement with Timothy Vance 10.23(6) Option Agreement with James Tevis 10.24(6) OptionAgreement with Everett Poe 10.25(8) Exclusive Marketing Agreement with Leightronix, Inc. (with confidential pricing information removed) 16.1(7) Letter from R.E. Bassie & Company 31.1* Certificate of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2* Certificate of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1* Certificate of the Chief Executive Officer pursuantto Section 906 of the Sarbanes-Oxley Act of 2002 32.2* Certificate of the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * Filed herein. (1)Filed as exhibits to our Form SB-2 Registration Statement filed with the Commission on February 21, 2006, and incorporated herein by reference. (2) Filed as exhibits to our amended Form SB-2 Registration Statement filed with the Commission on June 29, 2006, and incorporated herein by reference. (3) Filed as exhibits to our amended Form SB-2 Registration Statement filed with the Commission on August 18, 2006, and incorporated herein by reference. (4) Certain portions of these documentsareincorporated by reference herein (which portions have been replaced by "X's") have been omitted in connection with a request for Confidential Treatment as submitted to the Commission. -29- (5) Filed as exhibits to our amended Form SB-2 Registration Statement filed with the Commission on October 26, 2006, and incorporated herein by reference. (6) Filed as exhibits to our report on Form 10-KSB, filed with the Commission on April 3, 2007, and incorporated herein by reference. (7) Filed as an exhibit to our report on Form 8-K, filed with the Commission on April 27, 2007, and incorporated herein by reference. (8) Filed as an exhibit to our report on Form 8-K, filed with the Commission on October 3, 2007, and incorporated herein by reference. b) Reports on Form 8-K: We did not file any reports on Form 8-K during the period covered by this report. We filed the following report on Form 8-K during the period subsequent to the period covered by this Report: · We filed a report on Form 8-K on October 3, 2007, to report our entry into the Marketing Agreement with Leightronix. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DATA CALL TECHNOLOGIES, INC. DATED: November 19, 2007 By: /s/ James Ammons James Ammons Chief Executive Officer and Principal Financial Officer -30-
